DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2021, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Status of Claims
Claims 1-20 are pending and are rejected under 35 U.S.C. § 103.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 1, 3, 5-8, 13, 15, and 17
Claims 1, 3, 5-8, 13, 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Sundaram et al. (U.S. Patent Publication No. 2016/0274973) in view of Talluri (U.S. Patent Publication No. 2004/0153481).

Claim 1
Regarding claim 1, Sundaram discloses:
A method for recovering from a server failure, comprising: 
determining that a first server is inaccessible (Sundaram: ¶ [0071]; ¶ [0077] (determination of SSD failure and/or SSD becoming unavailable));
performing a degraded mode read when a read request is directed to the inaccessible first server (Sundaram: ¶ [0077]-[0078] (RAID stripes operate as if degraded while SSD is unavailable));   
redirecting a write request to another server when the write request is directed to the inaccessible first server (Sundaram: ¶ [0077] (New write requests to segments of a RAID group may omit the unavailable SSD)); 
determining whether a wait time has elapsed since the determination of the first server to be inaccessible, wherein the wait time starts when the first server is determined to be inaccessible (Sundaram: ¶ [0077]-[0080] (a decision to eliminate the SSD from the RAID group may be postponed for an expected “offline” time, i.e., an expected time period for such a type of SSD to temporarily go offline. Once it is determined that the SSD is permanently unavailable, the SSD may be removed from the RAID group and eliminated from write allocations to existing or new segments.  The delay time for the rebuild process corresponds to the wait time in the claim.)); 
after the wait time has elapsed, rebuilding data blocks in the inaccessible first server (Sundaram: ¶ [0029] (storage devices may be block-oriented); ¶ [0077]-[0080] (rebuild technique applied to SSD that fails)),
 wherein before rebuilding:
each of the data blocks in the inaccessible first server is associated with a particular stripe of a first plurality of stripes (Sundaram: ¶ [0022] (Data may be organized as segments spanning one or more sets of storage devices, such as SSDs.  Each segment may contain one or more RAID stripes.); ¶ [0029] (Storage devices may be block-oriented)); 
selecting a second server to replace the inaccessible first server (Sundaram: ¶ [0071]-[0072]; ¶ [0077]-[0080] (segment cleaning is performed for segments that used the failed SSD, during which data is reconstructed as necessary when writing extents from one segment to another segment)); and 
storing the rebuilt data blocks in the second server (Sundaram: ¶ [0071]-[0072]; ¶ [0077]-[0080] (segment cleaning is performed for segments that used the failed SSD, during which data is reconstructed as necessary when writing extents from one segment to another segment)), 
wherein after rebuilding:
each stripe of a second plurality of stripes comprises at least one data block in the second server (Sundaram: ¶ [0022] (Data may be organized as segments spanning one or more sets of storage devices, such as SSDs.  Each segment may contain one or more RAID stripes.); ¶ [0029] (Storage devices may be block-oriented)). 

Further regarding claim 1, Sundaram does not explicitly disclose, but Talluri teaches:
each stripe of the first plurality of stripes spans a different set of servers, and each different set of servers comprises at least two servers (Talluri: ¶ [0020] (multiple stripe groups spanning different sets of servers); ¶ [0055] (stripe sets, which are similar to stripe groups, are a subset of the total number of available storage devices onto which data is fragmented and striped, generally with RAID methodology/computed parity. The storage devices may be storage server nodes (SN) or individual hard disks in a disk array.)); 
each stripe of the second plurality of stripes spans a different set of servers, and each different set of servers comprises at least two servers (Talluri: ¶ [0020] (multiple stripe groups spanning different sets of servers); ¶ [0055] (stripe sets, which are similar to stripe groups, are a subset of the total number of available storage devices onto which data is fragmented and striped, generally with RAID methodology/computed parity. The storage devices may be storage server nodes (SN) or individual hard disks in a disk array.)).

	Sundaram teaches that data may be organized as segments spanning one or more sets of storage devices, such as SSDs, and that each segment may contain one or more RAID stripes (Sundaram: ¶ [0022]), but does not explicitly teach that each stripe of a first or second plurality of stripes spans a different set of servers, and each different set of servers comprises at least two servers as specified in the claim.  Talluri teaches a storage system using stripe sets and/or stripe groups that may span different sets of servers (Talluri: ¶ [0020]; ¶ [0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the data segment cleaning and rebuilding techniques taught by Sundaram in conjunction with the storage system using stripe sets and/or stripe groups that may span different sets of 

Claims 3 and 5-8
Regarding claim 3, Sundaram in view of Talluri discloses:
The method of claim 1, wherein the degraded mode read comprises: 
rebuilding a first data block in the inaccessible first server using stripe data blocks associated with the first data block, wherein each of the stripe data blocks is in a unique server different from the first server (Sundaram: ¶ [0029] (storage devices may be block-oriented); ¶ [0037] (An extent is a variable length block of data that provides a unit of storage on the SSDs); ¶ [0061] (the chunks of various SSDs within the segment may include a series of RAID stripes, each aligned by extent.); ¶ [0071] (As part of rebuild process, segment cleaning is applied to segments that had a segment chunk on the failed SSD.)); and 
populating the rebuilt first data block in a read cache (Sundaram: ¶ [0048]; ¶ [0051] (use of read cache to service read requests using extent mapping); ¶ [0070]-[0072] (As part of rebuild process, segment cleaning is applied to segments that had a segment chunk on the failed SSD.  This involves moving and/or reconstructing extents in other segments.)). 


Regarding claim 5, Sundaram in view of Talluri discloses:
The method of claim 3, wherein a read access request for the first data block is serviced by the read cache (Sundaram: ¶ [0048]; ¶ [0051] (use of read cache to service read requests)). 

Regarding claim 6, Sundaram in view of Talluri discloses:
The method of claim 1, wherein redirecting the write request comprises redirecting the write request to another server associated with the data block to which the write request was intended (Sundaram: ¶ [0022] (Data may be organized as segments spanning one or more sets of storage devices, such as SSDs.  Each segment may contain one or more RAID stripes.); ¶ [0029] (Storage devices may be block-oriented)); ¶ [0077]-[0080] (segment cleaning is performed for segments that used the failed SSD, during which data is reconstructed as necessary when writing extents from one segment to another segment)). 

Regarding claim 7, Sundaram in view of Talluri discloses:
The method of claim 1, wherein: 
a degraded mode read is performed for each read request directed to the inaccessible first server before the wait time elapses (Sundaram: ¶ [0070]-[0072] (redundancy (e.g., RAID level) may be degraded on a segment-by-segment basis); ¶ [0077]-[0080] (RAID stripes operate as if degraded during wait time period as requests are received)); and 
each write request directed to the inaccessible first server before the wait time elapses is redirected to another server (Sundaram: ¶ [0077]-[0080] (a decision to eliminate the SSD from the RAID group may be postponed for an expected “offline” time, i.e., an expected time period for such a type of SSD to temporarily go offline. Once it is determined that the SSD is permanently unavailable, the SSD may be removed from the RAID group and eliminated from write allocations to existing or new segments.  The delay time for the rebuild process corresponds to the wait time in the claim.)). 

Regarding claim 8, Sundaram in view of Talluri discloses:
The method of claim 1, wherein rebuilding the data blocks in the inaccessible first server comprises, for each of the data blocks in the inaccessible first server, using stripe data blocks associated with the each of the data blocks in the inaccessible first server to rebuild the each of the data blocks (Sundaram: ¶ [0029] (storage devices may be block-oriented); ¶ [0037] (An extent is a variable length block of data that provides a unit of storage on the SSDs); ¶ [0061] (the chunks of various SSDs within the segment may include a series of RAID stripes, each aligned by extent.); ¶ [0071]-[0072] (As part of rebuild process, segment cleaning is applied to segments that had a segment chunk on the failed SSD.)). 

Claim 13
Regarding claim 13, Sundaram discloses:
A system comprising a plurality of storage devices controlled by a plurality of servers, comprising: 
one or more processors (Sundaram: Figure 2; ¶ [0027]) configured to determine that a first server is inaccessible (Sundaram: ¶ [0071]; ¶ [0077] (determination of SSD failure and/or SSD becoming unavailable)), wherein: 
each of the data blocks in the inaccessible first server is associated with a particular stripe of a plurality of stripes (Sundaram: ¶ [0022] (Data may be organized as segments spanning one or more sets of storage devices, such as SSDs.  Each segment may contain one or more RAID stripes.); ¶ [0029] (Storage devices may be block-oriented)); 
and when the first server is determined to be inaccessible (Sundaram: ¶ [0071]; ¶ [0077] (determination of SSD failure and/or SSD becoming unavailable)): 
the one or more processors are configured to: 
set the system to a degraded mode read for a read request to the first server (Sundaram: ¶ [0077]-[0078] (RAID stripes operate as if degraded while SSD is unavailable)); 
set the system to redirect a write request to the first server to other servers (Sundaram: ¶ [0077] (New write requests to segments of a RAID group may omit the unavailable SSD)); 
determine whether a wait time has elapsed since determination of the first server to be inaccessible (Sundaram: ¶ [0077]-[0080] (a decision to eliminate the SSD from the RAID group may be postponed for an expected “offline” time, i.e., an expected time period for such a type of SSD to temporarily go offline. Once it is determined that the SSD is permanently unavailable, the SSD may be removed from the RAID group and eliminated from write allocations to existing or new segments.  The delay time for the rebuild process corresponds to the wait time in the claim.)); and 
when the wait time is determined to have elapsed: the one or more processors are configured to: 
rebuild data blocks that are in the first server (Sundaram: ¶ [0029] (storage devices may be block-oriented); ¶ [0077]-[0080] (rebuild technique applied to SSD that fails)); 
determine a second server to replace the first server (Sundaram: ¶ [0071]-[0072]; ¶ [0077]-[0080] (segment cleaning is performed for segments that used the failed SSD, during which data is reconstructed as necessary when writing extents from one segment to another segment)); and 
store the rebuilt data blocks in the second server (Sundaram: ¶ [0071]-[0072]; ¶ [0077]-[0080] (segment cleaning is performed for segments that used the failed SSD, during which data is reconstructed as necessary when writing extents from one segment to another segment)).

Further regarding claim 13, Sundaram does not explicitly disclose, but Talluri teaches:
each stripe of the plurality of stripes spans a different set of servers, each different set of servers comprises at least two servers (Talluri: ¶ [0020] (multiple stripe groups spanning different sets of servers); ¶ [0055] (stripe sets, which are similar to stripe groups, are a subset of the total number of available storage devices onto which data is fragmented and striped, generally with RAID methodology/computed parity. The storage devices may be storage server nodes (SN) or individual hard disks in a disk array.)). 

	Sundaram teaches that data may be organized as segments spanning one or more sets of storage devices, such as SSDs, and that each segment may contain one or more RAID stripes (Sundaram: ¶ [0022]), but does not explicitly teach that each stripe of a first or second plurality of stripes spans a different set of servers, and each different set of servers comprises at least two servers as specified in the claim.  Talluri teaches a storage system using stripe sets and/or stripe groups that may span different sets of servers (Talluri: ¶ [0020]; ¶ [0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the data segment cleaning and rebuilding techniques taught by Sundaram in conjunction with the storage system using stripe sets and/or stripe groups that may span different sets of 

Claim 18
Regarding claim 18, Sundaram in view of Talluri discloses:
The system of claim 13, wherein rebuilding data blocks in the inaccessible first server comprises, for each of the data blocks in the first server, reading, by the one or more processors, stripe data blocks associated with the each of the data blocks in the first server to rebuild the each of the data blocks in the first server (Sundaram: ¶ [0029] (storage devices may be block-oriented); ¶ [0037] (An extent is a variable length block of data that provides a unit of storage on the SSDs); ¶ [0061] (the chunks of various SSDs within the segment may include a series of RAID stripes, each aligned by extent.); ¶ [0071]-[0072] (As part of rebuild process, segment cleaning is applied to segments that had a segment chunk on the failed SSD.)). 

Claims 15 and 17
Claims 15 and 17 describe limitations for a system which are similar to the limitations for the methods in claims 3 and 6, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 2 and 14
Claims 2 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Sundaram et al. (U.S. Patent Publication No. 2016/0274973) in view of Talluri (U.S. Patent Publication No. 2004/0153481) in further view of Yochai et al. (U.S. Patent Publication No. 2014/0089580).

Claim 2
Regarding claim 2, Sundaram in view of Talluri does not explicitly disclose, but Yochai teaches:
The method of claim 1, wherein the first server is determined to be inaccessible if a write access to the first server fails (Yochai: ¶ [0004]-[0005] (identifying in a stripe to be written to a given RAID group at least one section allocated to a disk in an unavailable enclosure responsive to a write request)). 

Sundaram in view of Talluri teaches handling requests during if a storage device fails and/or is inaccessible, but does not explicitly teach determining the failure (inaccessibility) if a write access fails.  Yochai teaches identifying in a stripe to be written to a given RAID group at least one section allocated to a disk in an unavailable enclosure responsive to a write request (Yochai: ¶ [0004]-[0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that failure/inaccessibility of a storage device, as taught by Sundaram in view of Talluri, can be determined by failure of a write request, as taught by Yochai, because a write request would not be able to be successfully completed if the storage device has failed or is otherwise inaccessible.

Claim 14
Claim 14 describes limitations for a system which are similar to the limitations for the methods in claim 2, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Claims 4, 9, 12, 16, and 20
Claims 4, 9, 12, 16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Sundaram et al. (U.S. Patent Publication No. 2016/0274973) in view of Talluri (U.S. Patent Publication No. 2004/0153481) in further view of Ulrich et al. (U.S. Patent Publication No. 2002/0191311).

Claim 4
Regarding claim 4, Sundaram in view of Talluri does not explicitly disclose, but Ulrich teaches:
The method of claim 3, wherein the stripe data blocks are read in parallel (Ulrich: ¶ [0118] (By having the data striped across multiple drives, the data can be accessed faster because the slow process of retrieving data from disk is done in parallel, with multiple drives accessing their data at the same time.)). 

	Sundaram in view of Talluri teaches writing multiple files to stripe sets (which involves striping of data across multiple storage devices) at the same time (Talluri: ¶ [0055]-[0056]) and that file data are accessible by multiple client nodes at the same time (Talluri: ¶ [0081]), but does not explicitly teach reading stripe data blocks in parallel.  Ulrich teaches that many data storage systems, typically relying on RAID, have data striped across multiple drives which allows the 

Claim 9
Regarding claim 9, Sundaram in view of Talluri does not explicitly disclose, but Ulrich teaches:
The method of claim 8, comprising reading all of the stripe data blocks in parallel (Ulrich: ¶ [0118] (By having the data striped across multiple drives, the data can be accessed faster because the slow process of retrieving data from disk is done in parallel, with multiple drives accessing their data at the same time.)). 

	Sundaram in view of Talluri teaches writing multiple files to stripe sets (which involves striping of data across multiple storage devices) at the same time (Talluri: ¶ [0055]-[0056]) and that file data are accessible by multiple client nodes at the same time (Talluri: ¶ [0081]), but does not explicitly teach reading stripe data blocks in parallel.  Ulrich teaches that many data storage systems, typically relying on RAID, have data striped across multiple drives which allows the slow process of retrieving data from disk being done in parallel, with multiple drives accessing their data at the same time (Ulrich: ¶ [0118]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that data striped across multiple 

Claim 12
Regarding claim 12, Sundaram in view of Talluri discloses:
The method of claim 1, comprising: receiving a notification from the first server that the first server is online (Sundaram: ¶ [0078]-[0080] (determination of when the SSD is back online));
and when the data is determined to be not corrupt, moving any data block that had been written to another server because the first server was inaccessible, to the first server (Sundaram: ¶ [0078]-[0080] (When the SSD is back online, the segment containing the previously in-flight data may be cleaned, so that the data returns to full redundancy.)). 

Further regarding claim 12, Sundaram in view of Talluri does not explicitly disclose, but Ulrich teaches:
determining whether data in the first server is not corrupt (Ulrich: ¶ [0467]-[0468] (detection of data corruption when one or more disks become inaccessible)). 

	Ulrich teaches detection of data corruption when one or more disks become inaccessible and identification of data requiring restoration (Ulrich: ¶ [0467]-[0468]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the data corruption detection, as taught by Ulrich, in conjunction with the data storage 

Claims 16 and 20
Claims 16 and 20 describe limitations for a system which are similar to the limitations for the methods in claims 4 and 12, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 10-11 and 19
Claims 10-11 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Sundaram et al. (U.S. Patent Publication No. 2016/0274973) in view of Talluri (U.S. Patent Publication No. 2004/0153481) in further view of Schirripa et al. (U.S. Patent No. 9,535,790).

Claim 10
Regarding claim 10, Sundaram in view of Talluri does not explicitly disclose, but Schirripa teaches:
The method of claim 1, comprising, when the first server is one of multiple servers that are inaccessible, prioritizing the data blocks, on the inaccessible first server, to be rebuilt (Schirripa: Col. 1, Lines 35-67 (certain high availability chunks at high risk of becoming lost (based on the effective redundancy value) receive relatively quicker reconstruction than low-availability chunks or other high availability chunks that are not at high risk of becoming lost)). 



Claim 11
Regarding claim 11, Sundaram in view of Talluri and Schirripa discloses:
The method of claim 10, wherein prioritizing comprises rebuilding first a data block that is most affected by the multiple servers that are inaccessible (Schirripa: Col. 1, Lines 35-67 (certain high availability chunks at high risk of becoming lost (based on the effective redundancy value) receive relatively quicker reconstruction than low-availability chunks or other high availability chunks that are not at high risk of becoming lost)). 

Claim 19
Claim 19 describes limitations for a system which are similar to the limitations for the method in claims 10 and 11, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Response to Arguments
Applicant's arguments submitted in conjunction with the amendment filed on August 16, 2021, with respect to the rejection of the claims under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered and are persuasive.  
Regarding independent claims 1 and 13, Applicant argues that the stripes taught by Yochai comprise every node member, rather than each stripe spanning a different set of servers (nodes) as required in the claims.  Upon further consideration of Applicant’s arguments, the Examiner agrees.  Yochai teaches that the storage system comprises a plurality of storage devices constituting a physical storage space optionally distributed over one or more storage nodes (with a storage node corresponds to a server in the claim) and that RAID groups can be built as a concatenation of stripes, with members of RAID groups allocated over various physical disks.  While the teachings of Yochai could theoretically involve stripes spanning a different set of servers (nodes) as required in the claims, this is not explicitly taught by Yochai.  Therefore, the rejection of the claims under 35 U.S.C. § 102 and 35 U.S.C. § 103 is withdrawn.  However, in view of the information disclosure statement submitted on July 14, 2021, and further search of the prior art, a new ground(s) of rejection is made for claims 1-20 as detailed above.  This Office action is being made non-final due to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113